Citation Nr: 9935697	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for residuals of left 
hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from December 1969 
to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 1993 rating decisions 
of the Regional Office (RO) in Roanoke, Virginia.  The May 
1993 rating decision denied service connection for residuals 
of a left hand injury.  The December 1993 rating decision 
confirmed the denial of service connection for residuals of a 
left hand injury and denied the appellant's claim to reopen a 
claim of service connection for a cervical spine disorder.

In June 1996, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Remand 
instructions; therefore, this case is ready for appellate 
review.

In accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
additional evidence developed subsequent to the issuance of 
the most recent supplemental statement of the case was 
referred to the appellant's representative in December 1999.  
The appellant's representative responded in December 1999 
that it had no further argument or comment to present. 


FINDINGS OF FACT

1.  The appellant currently has cervical spine disorders of 
Arnold-Chiari malformation, Klippel-Feil syndrome, and 
syringomyelia.

2.  The appellant's Arnold-Chiari malformation and Klippel-
Feil syndrome are congenital defects. 

3.  The appellant's syringomyelia is a congenital disease.

4.  The appellant's Arnold-Chiari malformation, Klippel-Feil 
syndrome, and syringomyelia existed prior to entry into 
service and are not the result of disease or injury during 
service.  

5.  There is no credible evidence of a superimposed injury or 
disease to the appellant's cervical spine during his military 
service.

6.  There is no medical evidence that any alleged 
superimposed injury or disease to the appellant's cervical 
spine during his military service resulted in disability 
apart from the congenital disorders.

7.  The appellant's syringomyelia increased in severity 
during his period of military service.  

8.  There is clear and unmistakable medical evidence that the 
increase in disability of syringomyelia was due to the 
natural progress of this disease.

9.  The appellant currently has various left hand disorders, 
including osteomyelitis, evidence of prior fractures, and 
skin disorders.

10.  The appellant has submitted competent lay evidence of 
injuring his left hand during service, and his service 
medical records showed treatment for a bleeding left thumb.

11.  There is no medical evidence of a nexus, or link, 
between the appellant's current left hand condition(s) and 
any disease or injury during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness regarding the existence of 
the appellant's current cervical spine disorders, diagnosed 
as Arnold-Chiari malformation, Klippel-Feil syndrome, and 
syringomyelia, prior to his entry into military service has 
been rebutted with clear and unmistakable evidence.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

2.  The appellant has not presented a well-grounded claim for 
service connection for Arnold-Chiari malformation and 
Klippel-Feil syndrome, as well as for service connection for 
residuals of left hand injury, and there is no statutory duty 
to assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant has presented a well-grounded claim for 
service connection for syringomyelia, and VA has satisfied 
its statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

4.  The presumption of entitlement to service connection for 
syringomyelia based on aggravation during service has been 
rebutted by clear and unmistakable evidence showing that the 
increase in disability was due to the natural progress of 
this disease.  38 U.S.C.A. §§ 1110, 1111, and 5107 (West 
1991); 38 C.F.R. §§ 3.304 and 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The report of the appellant's July 1969 enlistment 
examination showed normal clinical evaluation of the spine 
except for mild thoracic scoliosis.  He entered onto active 
duty on December 4, 1969.  On December 11, 1969, the 
appellant reported having caught his left hand in a router 
three months previously, with almost complete numbness of the 
hand and left arm since that injury.  It was also noted that 
he reported having been in the hospital five weeks previously 
for one week with infection.  He had had incision and 
drainage tubes put in, and he had experienced a recurrence of 
puffy hands the past two weeks.  He also reported a 41/2-month 
history of progressively decreasing left-sided pain with 
decreasing sweating in the left arm and inability to control 
his left foot movements when walking.  There was no history 
of neck trauma.  

Examination showed decreased sensation on the left arm, and 
sensation was absent on the left from C3 to L4.  The 
appellant's left hand was puffy with avulsed fingernails.  
The left thumb was draining.  X-rays of the spine were 
unremarkable except for right scoliosis.  The appellant was 
referred for neurologic and orthopedic consultations.  A 
progress note dated December 18, 1969, indicated that the 
appellant was being followed by neurology for a problem with 
his left arm resulting from a "crush" injury.  He also 
sought treatment from dermatology for a cracked and bleeding 
left thumb.  

According to a March 1970 Medical Board narrative, the 
appellant was hospitalized in December 1969 with a diagnosis 
of Brown-Sequard syndrome.  He complained of four years of 
progressive numbness and weakness in the left arm.  He 
reported sustaining a traumatic injury to the left shoulder 
four years earlier, and he dated his symptoms back to that 
time.  The weakness and numbness had progressively worsened.  
He had also noticed weakness and numbness in the left foot 
and leg.  Physical examination showed absent corneal reflex 
on the left, paresthesias over the entire left side, more 
marked in the left neck and left hand, decreased sensation to 
pain and light pressure on the left, and decreased deep 
tendon reflexes on the left. 

A myelogram was performed in December 1969, which showed 
cervical enlargement of the spinal cord from C-1 to C-7.  
This was felt to be compatible with an intramedullary mass.  
The appellant was then transferred to neurosurgery for 
exploratory surgery of the cervical spine.  In January 1970, 
the surgery showed grossly thickened dura, but the cord was 
essentially of normal size.  A laminectomy was performed at 
the levels of C-3, 4 and 5.  The pathologic report of the 
dura sample indicated only that there was dense collagenous 
tissue with focal calcifications.  The appellant did 
reasonably well after the surgery, and he underwent physical 
therapy.  Although there was some improvement in his 
symptoms, he still had loss of sensation over the entire left 
side, as well as weakness of the left arm and left leg of a 
significant degree.  

The final diagnosis was anterior spinal artery syndrome 
secondary to cord compression abnormality thickened dura.  
The Medical Board determined that this condition existed 
prior to the appellant's military service and was not 
aggravated thereby. 

In January 1974, the appellant filed a claim for service 
connection for residuals of the inservice back surgery.  He 
submitted a note from Thomas W. de Beck, M.D., requesting 
copies of the appellant's surgical notes and records 
regarding the cervical area due to probable syringomyelia.

In May 1974, the appellant underwent VA physical 
examinations.  He complained of severe left-sided pain, 
including the hand, arm, fingers, neck, shoulder, leg, and 
face.  He also indicated that his hands bled and cracked 
open.  Examination showed that the skin of the fingers of the 
left hand, especially the thumb, was cracked and not healing.  
His fingernails had fallen off, and the tips of the fingers 
were deformed.  Diagnoses included limitation of motion of 
the neck due to reactive changes of the intervertebral spaces 
secondary to injury or surgery; mild arthritic change, 
cervical region; and cracked skin of fingers, may be due to 
circulatory changes secondary to the first two diagnoses.  He 
was referred to neurology and orthopedics for further 
evaluation.

The May 1974 VA neurology consultation report indicated that 
the appellant developed left facial paralysis in 1972 and had 
been operated on for a supposed upper spinal cord tumor.  
Since that operation, he had had increasing difficulties with 
numbness and distress in the left arm and hand, particularly 
in the distal phalanges of the thumb and fingers of the left 
hand.  The appellant stated that while in service he had 
sudden onset of bleeding around the nailbed of his left 
thumb.  He stated that this followed a swimming episode and 
that he subsequently developed similar bleeding around the 
nails of all the fingers on his left hand.  He denied 
receiving any head or neck injuries and also denied receiving 
any injury to the left hand at any time.  

Examination showed erosion and superficial loss of skin on 
the fingertips with a flexor deformity of the thumb of the 
left hand.  The appellant had marked weakness in gripping and 
with use of his left arm and hand.  He also had marked 
sensory changes in the left arm, left hand, and left side of 
the face and scalp.  The examiner concluded that the 
appellant's symptoms may have arisen primarily from the 
operative procedure, but there was a very definite functional 
conversion element present.  The examiner noted that it was 
also possible that the appellant could have an intracord 
lesion such as an ependyonome [sic] or a syringomyelia, but, 
if so, the findings did not totally confirm this.  

The May 1974 VA orthopedic consultation report indicated that 
the appellant reported that during service he had noticed 
that his left thumb was bleeding during a swimming class.  He 
stated that he then underwent a myelogram and was told that 
he had several areas "pressing on the nerves."  He stated 
that he never had any pain at the time of the original 
injury, but that since the surgery, he had failed to recover 
sensation in the left hand.  He stated that he now had 
numbness in the left face, arm, hand, and left side of the 
body, including the left lower leg.  Examination findings 
were consistent with those discussed above.  

It was noted that x-rays showed no instability of the 
cervical spine.  The x-ray report indicated that there was 
limitation of motion on flexion and extension views and 
findings consistent with an old disc injury at the fifth 
interspace.  The removal of the spinous processes of C-3, 4, 
and 5 was also noted.  X-rays of the left hand showed 
amputation through the proximal end of the distal phalanx of 
the thumb with fragmentation of the small stump.  The 
examiner concluded that the lesions on the appellant's hand 
appeared to be of a vascular or repeated traumatic origin, 
with poor care.  There was no evidence of any vascular 
compromise.  The examiner stated that there was no organic 
lesion that would cause the pattern of the appellant's 
symptomatology.

A June 1974 VA neurosurgery consultation report indicated 
that the appellant had had cervical spine surgery in 1968 for 
numbness in his left arm with no noted improvement.  He 
reported progression of left-sided numbness and left arm 
weakness.  Examination showed decreased motor skills and 
sensory loss.  The examiner's impression was rule-out 
astrocytoma, right hemisphere thalami, and C-2 region cord 
tumor.

A VA medical certificate dated in August 1977 indicated that 
the appellant had marked swelling and drainage of the left 
thumb.  The examiner's assessment was cellulitis. 

A letter from J. Gordon Burch, M.D., dated in October 1980 
indicated that the appellant had a serious neurologic 
disorder involving the upper spinal cord.  The exact nature 
of the pathology had not yet been delineated despite 
extensive investigation, but it was suspected that he had 
syringomyelia.  

In early October 1980, the appellant was hospitalized at 
Roanoke Memorial Hospital for complaints of progressive 
numbness and weakness in the left arm.  He indicated that 
these symptoms began 10-11 years earlier while he was in the 
service.  He stated that during a training exercise he had 
injured his thumb while diving into a pool.  He denied 
striking his head and stated that he merely noted that he had 
a fairly severe injury to the left thumb but did not 
experience pain.  He stated that he was evaluated at that 
time and was found to have a spinal abnormality.  He 
underwent a laminectomy at several levels.  He stated that 6-
7 years earlier he had had numbness of the left face and 
extremities with difficulty controlling his left hand.  He 
stated that a myelogram was conducted, and a diagnosis of 
syringomyelia was rendered.  Since that time, he had 
experienced progressive increase in his symptoms of weakness 
and numbness of the left arm.  He indicated that about five 
years earlier he had developed a serious infection in the 
left thumb that required hospitalization.  He then 
subsequently developed some sensory loss on the opposite side 
of his body and had noted onset of difficulty with his gait 
secondary to a tendency of his left leg to give way.  

Examination showed marked loss of strength in the 
extremities, atrophic changes in the hands, weakness 
throughout the left leg, decreased reflexes, and decreased 
sensation.  The examiner felt that the physical findings 
suggested a marked myelopathy pattern of involvement strongly 
suggesting an intracord lesion that was consistent with 
syringomyelia.  A head computerized tomography (CT) scan was 
taken, which was within normal limits except for some 
herniation of the cerebellar tonsils, which was interpreted 
as consistent with Arnold-Chiari malformation, Type I.  X-
rays of the hands were consistent with atrophic changes or 
old osteomyelitis.  Final diagnoses were intra-axial cervical 
neuropathy; Arnold-Chiari malformation, Type I; status post 
cervical laminectomy at four levels; question of 
syringomyelia, unresolved; and atrophic changes of tissues 
and bones of the left hand.

The appellant was again hospitalized at Roanoke Memorial 
Hospital in late October 1980.  It was noted that the 
previous CT scan of the cervical spine revealed evidence of a 
prior laminectomy from the C3 to C7 level, but no evidence of 
syrinx.  A myelogram was conducted, which showed no evidence 
of a syrinx or any other abnormality other than evidence of 
laminectomy from C3-6.  In view of these findings, it was 
felt that the appellant did not have syringomyelia, but the 
nature of his cervical myelopathy could not be determined.  
Final diagnoses were cervical myelopathy of undetermined 
etiology, with no evidence of syrinx, and mild cellulitis of 
the left thumb.

In March 1981, the appellant underwent VA physical 
examinations.  He reported a 13-year history of weakness and 
sensory loss on the left side of the body.  He stated that he 
was in perfect health until he injured his left hand in boot 
camp without feeling any pain.  He stated that the injury to 
his thumb was apparently quite severe and was unnoticed by 
him until it was pointed out to him that his hand was 
bleeding.  He stated that he was evaluated by military 
physicians who felt that he needed an operation on his neck.  
He indicated that since the cervical laminectomy was 
performed during service, he had experienced progressive 
decline in the function of his left arm and leg.  He had 
continued to have severe loss of sensation in the arm, and, 
as a result, had injured his left hand repeatedly.  This 
recently resulted in surgical removal of the thumb due to 
intractable infection.  He also had weakness of the left arm 
and legs.  

Examination findings were consistent with those discussed 
above.  The examiner stated that these findings clearly 
indicated an extensive intramedullary lesion of the spinal 
cord that affected pain and temperature sensation in most of 
the body above the sacral segments and which had caused lower 
motor neuron weakness of the left arm and left leg.  The 
examiner concluded that these findings, along with the 
Arnold-Chiari malformation, were certainly consistent with 
syringomyelia, which was almost certainly the correct 
diagnosis.  It was indicated that a normal myelogram would 
not rule-out syringomyelia.  X-rays of the cervical spine 
showed degenerative joint disease, with some progression at 
C5 and C6 compared to x-rays taken in March 1976.  X-rays of 
the left hand showed complete amputation of the proximal 
phalanx of the index finger.  There was no evidence of 
osteolytic or osteoblastic changes.  However, there was some 
evidence of lysis of the distal phalanx of the fingers, the 
nature of which was undetermined.  A strong consideration was 
frostbite, but it could also be related to neuropathy. 

The RO obtained the appellant's medical records from Dr. 
Burch for treatment between September 1980 and July 1993.  
The report of the new patient evaluation dated in September 
1980 indicated that the appellant related onset of his 
symptoms to ten years previously during service when he was 
diving into a pool during a recreational period and he then 
experienced some numbness in the left hand and difficulty 
with motor control of the left hand.  The appellant's 
complaints and the objective findings were consistent with 
those discussed above.  Dr. Burch concluded that the 
appellant had a rather striking myelopathy pattern of 
involvement strongly suggesting an intra-chord lesion and 
certainly consistent with syringomyelia.  In November 1980, 
it was noted that myelographic studies had failed to confirm 
the diagnosis of syringomyelia, but the studies did 
demonstrate advanced denervation change in the left upper 
extremity muscles suggestive of anterior horn cell disease.  
Dr. Burch indicated that this was consistent with the 
diagnosis of myelopathy on the basis of an intra-axial 
disease process.  It was also noted that the appellant 
continued to be troubled by discomfort and inflammatory 
changes in the residual thumb and second digit of the left 
hand, which had undergone advanced trophic changes with 
secondary fractures.  

In May 1981, Dr. Burch noted that the appellant had a complex 
neurologic background and had a diagnosis of syringomyelia 
with significant motor and sensory losses in the limbs, 
especially the upper left more than the right.  This had led 
to trophic changes in the left hand and ultimately required 
amputation of the thumb.  He had developed a new trophic 
lesion on the left hand.  In September 1981, it was noted 
that the appellant's syringomyelia disease process was 
progressing slowly with evolving neurologic compromise.  In 
June 1983, it was noted that the appellant had not been seen 
for two years.  He continued to experience motor and sensory 
changes in the limbs, especially on the left, as a result of 
syringomyelia.  This had led to trophic changes in the left 
hand that persisted.  

In October 1986, Dr. Burch indicated that magnetic resonance 
imaging (MRI) was recently conducted which showed a low-lying 
fourth ventricle with tonsil herniation consistent with 
Chiari malformation and a markedly dilated central cavity 
consistent with syringomyelia or hydromyelia.  In March 1987, 
Dr. Burch indicated that recent MRI showed a significant 
syrinx that was causing significant atrophic cord changes 
manifested by increasing neurological deficits.  The 
appellant had recently undergone surgical decompression at 
the foramen magnum level with shunting of the syrinx cavity.  
The latter was unsuccessful, and the shunt tube had to be 
removed due to postoperative infection. 

The appellant continued to receive treatment for his 
neurological symptoms from Dr. Burch between 1987 and 1993.  
In January 1988, Dr. Burch indicated that the appellant had 
"syringomyelia in the setting of Arnold-Chiari type I and 
Klippel-Feil syndrome."  In April 1993, Dr. Burch stated 
that the appellant's congenital abnormalities were in fact 
asymptomatic when he entered the service, and he suffered an 
injury while diving that seemed to "set the stage" for the 
evolution of his serious neurologic disability.  

The RO also obtained the appellant's medical records from 
Ward Stevens, M.D., for treatment between October 1986 and 
November 1987.  Cerebral and cervical MRI conducted in 
October 1986 showed findings typical of a Chiari 
malformation, as discussed above, and significant osteophytes 
at C5-6.  The central cervical cavity was dilated in a 
somewhat triangular fashion indicating a large syringomyelia 
and/or hydromyelia cavity.  Cerebral and thoracic MRI 
conducted six days later showed the upper portion of the 
syrinx cavity was behind the mid portion of the body of C2.  
In an October 1986 letter to Dr. Burch, Dr. Stevens indicated 
that the recent MRI revealed a rather large cystic cavity of 
the cervical cord associated with a Type I Arnold-Chiari 
malformation of the posterior fossa.

The appellant was hospitalized at Roanoke Memorial Hospital 
from January 1987 to February 1987 for a suboccipital 
craniotomy and cervical laminectomy from C1 to C5 with patch 
graft of dura and insertion of subarachnoid shunt.  The 
admitting diagnosis was syringomyelia of the cervical cord 
associated with Arnold-Chiari malformation.  A February 1987 
hospital record showed that due to a postoperative wound 
infection, the patch graft and shunt were removed.  The 
appellant's final diagnosis was syringomyelia of the cervical 
cord associated with Arnold-Chiari malformation and 
postoperative wound infection that had been treated and 
improved.

In June 1993, the appellant's representative submitted copies 
of VA medical records dated from August 1972 to January 1985.  
These records showed treatment for the appellant's 
neurological problems, consistent with those discussed above.  
These treatment records also noted the presence of cellulitis 
of both hands secondary to syringomyelia.  

A neurology consultation report dated in March 1976 showed 
the appellant's reported history of onset of symptoms during 
service after accidentally injuring his left hand.  The 
examiner concluded that the combination of spinal scoliosis, 
a trophic deranged left hand, and mixed motor and sensory 
loss that had slowly evolved over five years could only fit 
the picture of syringomyelia.  

A neurology consultation report dated in March 1982 indicated 
that according to the appellant's file, his syringomyelia 
complaints dated back to 1965, about 51/2 years before entering 
service.  These became more evident in the military.  It was 
noted that he had continued working in heavy construction for 
several years and had re-injured his left hand many times.  
It got re-infected, and he eventually lost his left thumb.  
He now had considerable arthritic abnormalities in the hands.  
The examination findings were consistent with those discussed 
above, and the examiner indicated that they supported an 
extensive intramedullary lesion of the spinal cord.  

An April 1982 treatment record showed the appellant's 
reported history of injuring his left hand during service 
while at swimming class, which he did not feel.  He reported 
progressive symptoms since.  The examiner's impression was 
early adult onset of symptoms of syringomyelia that probably 
had progressed partly to the medulla with resulting nystagmus 
and sensory loss of both sides of the face.  It had also 
progressed down to involve the thoracic and lumbar area.  

In May 1994, the RO received copies of the appellant's 
records from Franklin Memorial Hospital for hospitalization 
in November 1965 and from September to October 1968.  These 
records showed no complaints of or treatment for a cervical 
spine disorder.  

At a hearing in January 1995, the appellant testified that 
during service he dove off a diving board in basic training 
and hit the back of his neck, head, and thumb.  He denied 
having any problems with his back, spine, or left arm prior 
to service.  He stated that he had noticed his fingers were 
bleeding at the time of the inservice injury and he had a 
headache.  He stated that at that time his head hurt at the 
base of the skull.  He indicated that he also hit the thumb 
and first and second fingers of the left hand in the diving 
accident.  He denied incurring any injuries to the left hand 
in his employment either before or after service.  He stated 
that he might have hit the thumb with a hammer, leading to 
the amputation.  He indicated that he did not receive 
treatment for his arm or spinal condition during the first 
post-service year.

In a June 1996 decision, the Board determined that new and 
material evidence had been submitted to reopen the 
appellant's claim for service connection for a spine 
disorder.  This claim was then remanded for additional 
evidentiary development.

The RO obtained the appellant's records from the Social 
Security Administration concerning an award of disability 
benefits as of 1980 for syringomyelia; intra-axial cervical 
neuropathy; Arnold-Chiari malformation, type I; status post 
cervical laminectomy; and chronic osteomyelitis, left thumb, 
status post amputation.  The medical records supporting this 
determination were primarily from Dr. Burch and Roanoke 
Memorial Hospital and were mostly copies of records 
previously associated with the claims file.  

A progress note from Roanoke Memorial Hospital dated in 
November 1980 for the appellant's first admission upon 
referral from Dr. Burch noted that his symptoms dated back to 
eleven years earlier when he had injured his left thumb 
during an accident in service when he dove into a pond and 
struck the bottom with his hands, with a resulting severe 
injury to the thumb without pain.  It was noted that he did 
not strike his head.  He had had a lot of difficulty with his 
left hand, and he had developed a thumb infection five years 
earlier that required surgery.  Two months earlier he had 
developed an infection of the distal second left digit.  X-
ray reports dated in October 1980 indicated that x-rays of 
both hands showed what appeared to be multiple fractures of 
the distal phalanges of the thumb, the index finger, and the 
little finger, as well as fractures of the middle phalanx of 
the index fingers.  It was noted that this could be due to 
insensitivity to pain secondary to the appellant's 
syringomyelia.  The rest of the appellant's medical history, 
his complaints, and the objective findings were consistent 
with that discussed above.

Records from Roanoke Memorial Hospital concerning the left 
thumb amputation performed in December 1980 indicated that 
the appellant had chronic osteomyelitis of the left thumb 
with underlying syringomyelia.  He had had frequent breakdown 
of the skin over the distal left thumb.  It was noted that he 
had previously undergone partial amputation of the left thumb 
at the interphalangeal joint and of the index tip.  

The records from the Social Security Administration also 
included the report of an evaluation of the appellant by Don 
Bivens, M.D., in June 1983.  The appellant reported onset of 
his neurological symptoms ten years earlier when he was in 
service.  He stated that during a recreational period, he 
attempted to jump into a swimming pool, and, in doing so, he 
injured his left hand.  Dr. Bivens noted that it seemed the 
injury to the left hand was rather severe, but the appellant 
had a remarkably minor amount of pain for that injury.  The 
rest of the appellant's medical history, his complaints, and 
the objective findings were consistent with that discussed 
above.  Dr. Bivens concluded that the appellant's clinical 
history and present neurological examination were completely 
consistent with the diagnosis of syringomyelia with a type I 
Arnold-Chiari malformation.  It was Dr. Bivens' opinion that 
Dr. Burch had not been able to identify the syringomyelia 
cavity because of the appellant's prior surgery on the 
cervical spine.  It was noted that a syringomyelia cavity 
might disappear either with surgery on the cervical spine or 
radiographic studies performed to investigate the cervical 
canal.  Even though the syringomyelia cavity might disappear, 
the symptoms would persist and often progress.  

In November 1996, the appellant underwent a VA physical 
examination.  He stated that while in service he dove off a 
22-foot diving board and hit the back of his head and neck.  
At that time, the left thumb and forefinger were bleeding.  
He stated that when the bleeding continued, he was sent to 
the hospital, and he then had an operation.  He stated that 
two years later he developed blood poisoning in the hand, and 
the thumb was removed.  His complaints remained consistent 
with those discussed above, and the objective findings were 
consistent with prior examinations.  Diagnoses were Type I 
Arnold-Chiari malformation and syringomyelia. 

The examiner stated that syringomyelia is a rare fluid-filled 
neurological cavity (syrinx) within the substance of the 
spinal cord (syringomyelia) or brain stem (syringobulbia).  
About half of the lesions are congenital, and the remainder 
arise in association with intramedullary tumors or following 
trauma.  The examiner noted that the service medical records 
indicated that the appellant reported a traumatic injury to 
the left shoulder four years previously.  It was therefore 
the examiner's opinion that it was more likely than not that 
this condition was caused or aggravated by the swimming 
accident.  The examiner stated that although the injury to 
the appellant's left hand was sustained at the same time in 
the swimming accident, it was more likely than not a separate 
direct injury and not caused by the spinal condition.  The 
1996 examination was conducted by a nurse practitioner, but 
it was noted that the Chief of "SAM" concurred with these 
conclusions.

Due to the inconsistencies in the record, the RO asked for 
clarification of the November 1996 opinions.  In April 1997, 
the VA physician that had concurred with the prior opinions 
(i.e., the Chief of "SAM") reviewed the evidence of record 
and rendered additional opinions.  It was this physician's 
opinion that the appellant's preexisting neurological 
disorder did not worsen beyond the natural progression of the 
disease while he was on active duty.  It was also this 
physician's opinion that there was a relationship between the 
appellant's left hand injury shown in the service medical 
records and his current spinal/neurological disorder.  The 
conclusions reached by the examiner in November 1996 were 
based on the appellant's report of injuring the back of his 
head and neck in a diving accident during service.  However, 
as the RO had pointed out, the alleged accident was not shown 
in the service medical records, and the appellant had denied 
injuring his left hand at any time during the May 1974 VA 
examination.  Based on these facts, the physician had reached 
the above conclusions rather than those reached in November 
1996.  

The RO also attempted to obtain additional service medical 
records for the appellant.  In June 1997, the National 
Personnel Records Center responded that a more extensive 
search for additional medical/clinical records produced no 
results.

In December 1999, the Board notified the appellant and his 
representative that it proposed to rely on medical treatise 
evidence developed subsequent to the issuance of the most 
recent supplemental statement of the case.  Pertinent 
excerpts of listed treatises were provided with the notice.  
The veteran's representative submitted a statement indicating 
that there was no further evidence or argument to present.  
The medical treatise evidence will be discussed below.


II.  Legal Analysis

A.  Cervical spine condition

Since the Board reopened this claim in its 1996 decision, it 
must be determined whether the reopened claim is well 
grounded.  Elkins v. West, 12 Vet. App. 209 (1999).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  In this case, the appellant's 
enlistment examination indicated no abnormalities other than 
scoliosis of the spine.  

However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence that a disorder existed prior 
to entry into service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (1999).  
If universally recognized medical principles establish the 
existence of a disorder prior to entry into service, no other 
confirmation is needed.  38 C.F.R. § 3.303(c) (1999).  In 
addition, with notation or discovery during service of such a 
residual condition as a congenital malformation with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that it preexisted 
service.  Id.

The appellant has been diagnosed with three spinal disorders:  
a Type I Arnold-Chiari malformation, Klippel-Feil syndrome, 
and syringomyelia.  The analysis in this case turns on 
whether these conditions are preexisting injuries or 
diseases, or are congenital or developmental conditions, and, 
if the latter, whether they are diseases or defects.  
Accordingly, each condition will be discussed separately, as 
appropriate. 

1.  Arnold-Chiari malformation and
Klippel-Feil syndrome

An Arnold-Chiari malformation is a congenital anomaly of the 
spine that causes neck or back pain and neurological 
disability.  Jerome B. Posner, Mechanical Lesions of Nerve 
Roots and Spinal Cord, in Cecil Textbook of Medicine at 2149 
(J. Claude Bennett, M.D., and Fred Plum, M.D., eds., W.B. 
Saunders Company, 20th ed., 1996) (hereafter "Cecil's").  
It is characterized by a downward displacement of the 
cerebellum through the foramen magnum of the skull.  Id. The 
pathology of this defect has not been entirely worked out, 
but it appears that it develops in the fourth or fifth week 
of embryonic life near the time of the neural tube closure.  
Robert S. Dow, Ronald E. Kramer, and Lee T. Robertson, 
Disorders of the Cerebellum, in Clinical Neurology at 92-93, 
Chapter 37, Volume 3 (Robert J. Joynt, M.D., Ph.D., and 
Robert C. Griggs, M.D., eds., Lippincott-Raven 1998) 
(hereafter "Joynt's"). 

Klippel-Feil syndrome is a congenital malformation consisting 
of a decreased number and partial or complete fusion of 
cervical vertebrae.  Kenneth F. Swaiman and Stephen Ashwal, 
Developmental Abnormalities of the Central Nervous System, in 
Joynt's at 43, Chapter 55, Volume 4.  This anomaly results 
from failure of segmentation of cervical vertebra and 
mesodermal somites before the fourth week of gestation.  Id.

The medical evidence regarding the origin and development of 
an Arnold-Chiari malformation and Klippel-Feil syndrome 
clearly and unmistakably shows that these are congenital 
conditions that develop during gestation and therefore 
existed prior to the appellant's entry into service.  
Accordingly, the presumption of soundness is rebutted with 
respect to these disorders.

Having determined that the appellant's Arnold-Chiari 
malformation and Klippel-Feil syndrome are of congenital 
origin and preexisted his entry into service, the next issue 
is whether these conditions are diseases or defects.  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service.  See 38 C.F.R. 
§ 3.306(a) (1999).  However, a congenital or developmental 
defect is not a disease or injury within the meaning of 
applicable law.  See 38 C.F.R. § 3.303(c) (1999).  No 
disability resulting from a congenital or developmental 
defect may be service connected.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  

The VA General Counsel has distinguished between hereditary 
diseases and defects, emphasizing that the former is capable 
of improvement or deterioration while the latter is static.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A "defect" is 
defined as an imperfection or structural abnormality, while a 
"disease" is any interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs.  
Id.

The above definitions clearly establish that Arnold-Chiari 
malformation and Klippel-Feil syndrome are congenital 
defects.  The above discussions from Cecil's and Joynt's 
classify these conditions as anomalies or defects, consistent 
with the General Counsel's definition of a defect.  
Therefore, more than an increase in severity during service 
is required to warrant a grant of service connection for 
these conditions.  There is a lack of entitlement under the 
law to service connection for a congenital or developmental 
defect unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).

An Arnold-Chiari malformation may be asymptomatic until adult 
life when symptoms and signs such of dysfunction of the 
cerebellum, lower cranial nerves, pyramidal tracts, and 
posterior columns develop.  Cecil's.  At times, the initial 
signs may be those of coexisting syringomyelia of the 
cervical spinal cord and medulla.  Id. 

There is no credible evidence showing that the appellant 
incurred a superimposed neck and head injury during his 
period of service.  In general, the appellant's evidentiary 
assertions are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, an 
exception to this rule exists where the evidentiary assertion 
is inherently incredible.  Id. (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) and Tirpak, 2 Vet. App. 609).  
Although the appellant's account of the inservice injury to 
the head and neck would generally be accepted as truthful, 
his account is incredible in light of the evidence of record, 
as discussed above.  The contemporaneous service medical 
records and his statements during the first 25 years after 
service unmistakably establish that he did not incur an 
injury to the head and neck during service.  In this case, he 
not only failed to report such an injury when seeking medical 
treatment, but he expressly denied that such an injury had 
occurred.  As discussed above, he made these statements to 
more than one medical professional over the course of several 
years of seeking medical treatment.  The Board is not 
required to accept his assertions as true in the 
circumstances of this case.  See King, 5 Vet. App. at 21.

Moreover, there is no competent medical evidence that any 
alleged superimposed disease or injury during service 
resulted in disability apart from the congenital defects.  
Diagnosis other than congenital defects was shown by the 
service medical records (anterior spinal artery syndrome 
secondary to cord compression).  This diagnosis has not, 
however, been shown at any time since the appellant's 
military service.  This diagnosis was based on complaints and 
objective findings that were subsequently attributed to the 
appellant's congenital disorders.  The only post-service 
diagnoses have been the appellant's Arnold-Chiari 
malformation, Klippel-Feil syndrome, and syringomyelia, which 
are all of congenital origin.  Therefore, it cannot be said 
that any alleged injury incurred during service resulted in 
chronic disability apart from the congenital disorders. 

Accordingly, as the appellant's Arnold-Chiari malformation 
and Klippel-Feil syndrome may not be considered diseases or 
injuries according to VA law, and as there is (a) no credible 
evidence of a superimposed disease or injury during service, 
and (b) no competent medical evidence of disability apart 
from the developmental defects, the appellant has failed to 
state a plausible claim for service connection for Arnold-
Chiari malformation and Klippel-Feil syndrome. 

The Board is cognizant of the fact that the appellant 
maintains that his cervical spine disorders were aggravated 
by his military service.  Even accepting his statements as 
true, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion as to medical 
causation.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
statements are insufficient to well ground his claim.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1999) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Morton v. West, 12 Vet. App. 477 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well grounded).

Where a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication 
that there might be relevant evidence to be obtained that 
would make this claim well grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

2.  Syringomyelia

Syringomyelia is a disorder of the spinal cord and, often, 
the lower brain stem, which is characterized by slowly 
progressive enlargement of a fluid-filled cavity (syrinx) 
within the cord of medulla.  Robert B. Layzer, Degenerative 
Diseases of the Nervous System, in Cecil's at 2055.  Most 
cases are congenital in origin, related to maldevelopment of 
the cervicomedullary junction; others are caused by 
arachnoiditis, intraspinal tumor, or trauma.  Id.  The 
determinative issue in this case is whether the appellant's 
syringomyelia is congenital or traumatic in origin.

The appellant argues that his syringomyelia was incurred 
during service when he hit his head and neck during a diving 
accident.  Although several medical professionals, notably 
Dr. Burch, have concluded that the symptoms of the 
appellant's syringomyelia began during his period of military 
service, only one medical professional concluded that the 
disorder itself was of traumatic origin.  That opinion is not 
persuasive for the following reasons.

First, the examiner's opinion that the appellant's 
syringomyelia more likely than not was caused by the reported 
swimming accident was based on the appellant's reported 
history of injuring his head and deck in a diving accident 
during service.  Relevant judicial precedent provides that 
the Board is not bound by such a diagnosis in certain 
situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The VA examiner made no reference to objective medical 
evidence or medical records supporting the opinion.  It 
appears that the examiner's opinion was based solely on the 
appellant's report of his inservice injuries, a report that 
is not plausible in light of the other evidence of record, as 
discussed below. 

The history as related by the appellant is unsupported by the 
evidence.  First, the contemporaneous evidence of record does 
not support the history he reported to the VA examiner.  
Nowhere in his service medical records is evidence of an 
injury to the head and neck during a diving accident.  
Second, the appellant did not report injuring his head and 
neck during the alleged diving accident until his testimony 
in 1995, which was more than 25 years after his discharge 
from service.  Prior to that time, the appellant either 
expressly denied injuring his head in the alleged diving 
accident or he reported injuring only his left hand in the 
alleged diving accident.  These statements were made 
consistently by the appellant to several medical 
professionals over the course of more than twenty years.  The 
first time he reported injuring his neck and head during 
service was in connection with his claim for compensation.  
It is persuasive that the appellant failed to report the 
alleged inservice head and neck injuries on every report of 
medical history provided between 1974 and 1995, or, at other 
times, expressly denied incurring such injuries.  It was only 
at the time of his claim for compensation that the appellant 
began to report such a history.  For these reasons, the Board 
finds his current reported history regarding his inservice 
injuries to the neck and head to be incredible.

Second, the opinion of the VA examiner in 1996 was later 
retracted.  The 1996 opinions were rendered by a nurse 
practitioner and agreed with by a physician.  However, that 
same physician subsequently reviewed the claims file and 
changed the prior opinions.  The physician agreed with the 
RO's memorandum that the appellant's "neurological 
condition" appeared to have existed prior to active duty.

Third, the balance of the evidence clearly establishes that 
the presentation of the appellant's syringomyelia is 
consistent with congenital rather than traumatic origin.  The 
classic clinical picture of congenital syringomyelia is of a 
slowly progressive, asymmetric, destructive process in the 
central portion of the cervical and thoracic spinal cord.  
Cecil's at 2055.  This causes muscle weakness and wasting in 
the hands and arms, scoliosis, loss of arm reflexes, spastic 
weakness of the lower extremities, and a dissociated sensory 
loss with impaired perception of pain and temperature in the 
neck, arms, and upper trunk.  Id. 

Post-traumatic syringomyelia, developing in paraplegic or 
quadriplegic patients months or years after the injury, is 
revealed by weakness and sensory impairment rising craniad 
from the transected level.  Id.  The cases associated with 
arachnoiditis following previous purulent meningitis, 
subarachnoid hemorrhage, surgery, trauma, or spinal 
anesthesia tend to involve the thoracic and lower cervical 
segments.  Id.  Syrinxes produced by trauma or arachnoiditis 
are more likely to be more extracannalicular without 
communication with the fourth ventricle.  Clifford B. Soults, 
John Wasenko, and Charles J. Hodge, Syringomyelia and Related 
Conditions, in Joynt's at 1 and 7, Chapter 45, Volume 3.  The 
time interval from initial injury can vary from one month to 
45 years, and the symptoms may remain stable for years.  Id.

The appellant's symptoms and the objective findings 
associated with his syringomyelia are identical to those 
associated with congenital syringomyelia.  His condition has 
slowly progressed and has consistently been asymmetric in 
nature (i.e., the left side).  He has had all the findings 
discussed above indicative of congenital syringomyelia.  On 
the other hand, he has not exhibited any symptoms consistent 
with traumatic syringomyelia.  Moreover, he is not paraplegic 
or quadriplegic.  None of the tests done (CT scans, MRIs, 
etc.) have indicated that there is evidence of trauma to a 
particular level of the cervical spine or that the 
appellant's syrinx is extracannalicular.  There has not been 
a diagnosis of arachnoiditis.

Fourth, several medical professionals have also implicitly 
concluded that the appellant's syringomyelia is congenital.  
Diagnoses by the appellant's primary treating physicians 
(i.e., Dr. Burch and Dr. Stevens) have been "syringomyelia 
in the setting of Arnold-Chiari type I and Klippel-Feil 
syndrome;" "a rather large cystic cavity of the cervical 
cord associated with a Type I Arnold-Chiari malformation of 
the posterior fossa;" and "syringomyelia of the cervical 
cord associated with Arnold-Chiari malformation."  Central 
nervous system defects such as syringomyelia and Klippel-Feil 
syndrome often accompany Arnold-Chiari malformation.  Kenneth 
F. Swaiman and Stephen Ashwal, Developmental Abnormalities of 
the Central Nervous System, in Joynt's at 38-39, Chapter 55, 
Volume 4.  In fact, the most common cause of syringomyelia is 
hindbrain herniation (i.e., Arnold-Chiari malformation).  
Joynt's at 7, Chapter 45, Volume 3.  The appellant's treating 
physicians concluded that his syringomyelia was associated 
with his Arnold-Chiari malformation.  This conclusion is 
supported by the medical treatise evidence, which shows that 
congenital Arnold-Chiari malformation is often associated 
with other congenital conditions, including syringomyelia.  
None of these treating physicians have ever raised the 
possibility that the appellant's syringomyelia is of 
traumatic origin.

Therefore, the Board also finds that the medical evidence 
regarding the origin and development of syringomyelia clearly 
and unmistakably shows that it is, in this case, a congenital 
condition that existed prior to the appellant's entry into 
service, rather than of traumatic origin.  Accordingly, the 
presumption of soundness is rebutted.  Having determined that 
the appellant's syringomyelia is of congenital origin and 
preexisted his entry into service, the next issue is whether 
this condition is a disease or defect.  

The above definitions from the VA General Counsel clearly 
establish that syringomyelia is a congenital disease.  The 
above discussion from Cecil's indicates that this is a 
progressive process.  This is consistent with the 1981 
notation by Dr. Burch of the appellant's syringomyelia 
disease process.  Service connection may be granted for a 
congenital or developmental disease if aggravation of the 
condition occurred during service.  VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1999).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1999).  

Where the evidence shows that a preexisting disease or injury 
increased in severity during active military service, there 
is a presumption that the disability was aggravated by 
service.  In order to rebut the presumption of aggravation, 
there must be clear and unmistakable evidence (obvious or 
manifest) that the increase in severity was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) and (b) (1999).

The appellant's claim for service connection is plausible.  
His preexisting syringomyelia was apparently asymptomatic 
upon entry into service and became symptomatic during 
service.  His symptoms necessitated surgical treatment during 
service.  There is also a medical opinion indicating that 
this condition first "became symptomatic" during the 
appellant's military service.  He has continued to experience 
neurologic problems from this disorder since his discharge 
from service.  Therefore, the appellant's claim is plausible.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, medical records have been obtained and 
examinations provided.  The appellant was also provided a 
personal hearing in accordance with his request.  The 
appellant has recently received extensive treatment for his 
syringomyelia.  It appears from the claims file that most of 
these treatment records have been obtained.  It is possible 
that additional treatment records are available.  It is not 
necessary, however, that the Board remand this case to obtain 
additional treatment records.  Any additional treatment 
records would do no more than confirm that he currently has 
this condition, a fact that is already shown by the evidence 
of record.  The appellant has not stated that any treatment 
records would contain any medical opinions as to incurrence 
or aggravation of this condition as a result of his military 
service.  Sufficient evidence is of record to decide the 
appellant's claim fairly.  Therefore, VA has satisfied its 
duty to assist the appellant in the development of this 
claim.

If a reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See Elkins.  
As to the merits of the appellant's claim, the record 
includes some evidence that is favorable and some that is 
not.  Therefore, the Board must assess the credibility and 
weight to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The evaluation 
of credibility and weight applies to the medical evidence 
before the Board.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

Dr. Burch has stated that the appellant's syringomyelia 
became symptomatic during his period of military service.  
The Board does not dispute such.  The appellant's inservice 
complaints and findings were consistent with the post-service 
diagnosis of syringomyelia, according to the medical 
treatises discussed above.  Even accepting that the 
appellant's inservice symptoms and findings would have 
supported a diagnosis of syringomyelia during service, that 
has no bearing on the determination as to whether this 
disease was aggravated by his military service.  

In this case, the medical evidence clearly and unmistakably 
shows that the increase in severity during the appellant's 
military service was due to the natural progress of 
syringomyelia.  The VA physician's opinion in 1997 concluded 
that the appellant's syringomyelia had progressed normally 
during his military service.  This opinion, when considered 
with all the evidence of record, is persuasive.  

The treatise evidence discussed above shows that 
syringomyelia is a slowly progressing disease, with 
deterioration over a period of decades.  Symptoms of 
syringomyelia usually begin between 25 and 40 years of age 
and advance relentlessly for decades.  Cecil's at 2055.  The 
appellant's VA treatment records indicated that he had early 
adult onset of symptoms of syringomyelia.  Adult onset 
syringomyelia is a progressive disease that first presents in 
the second or third decade of life with amyotrophy, 
dissociated analgesia, paraparesis with scoliosis that can 
led to neurogenic arthropathies and other trophic lesions.  
Joynt's at 6-8, Chapter 45, Volume 3.  Symptoms generally 
develop gradually over a period of 2-5 years, but they may 
also be acute.  Id.  

The appellant's symptoms of weakness and numbness of the left 
arm prior to service gradually worsened according to his 
statement and began to involve his lower extremities.  His 
neurologic symptoms continued to worsen gradually, as shown 
by the 26 years of post-service medical evidence.  This 
deterioration progressed to the point that the appellant was 
considered totally disabled 11 years after his separation 
from service.  All of this is consistent with the natural 
progress of syringomyelia according to the medical treatise 
evidence.

Based upon the evidence of record, the Board finds that the 
presumption that the appellant's syringomyelia was aggravated 
by his military service has been rebutted effectively by 
medical evidence that clearly and unmistakably shows that the 
increase in disability during service was due to the natural 
progress of this disorder.  There is no contrary competent 
medical evidence, and no reasonable doubt on this matter that 
could be resolved in the appellant's favor.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1999).  It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  Id.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Id.  In this 
case, for the reasons and bases discussed above, a reasonable 
doubt does not exist as to whether the increase in disability 
the appellant experienced during service was a result of the 
natural progress of his congenital syringomyelia.  
Accordingly, the appellant's claim is denied.

B. Residuals of left hand injury

The medical evidence does not warrant service connection for 
residuals of a left hand injury.  There are several left hand 
disorders shown by the current medical evidence (i.e., 
osteomyelitis, cracking and bleeding skin, multiple 
fractures).  The appellant's statements as to incurrence of a 
left hand injury during service have been, at best, 
inconsistent.  However, his service medical records do show 
treatment for a bleeding left thumb.  Even accepting that he 
may have incurred a left hand injury during service, the 
appellant has not satisfied the third element of a well-
grounded claim for service connection.  There is no medical 
evidence of a nexus, or link, between any inservice disease 
or injury and any current left hand disorder.

There is no medical diagnosis of a chronic left hand or thumb 
disorder as a result of the reported inservice injury.  The 
only hand disorders shown by the medical evidence (i.e., 
osteomyelitis, cracking and bleeding skin, multiple 
fractures) have resulted from the appellant's cervical spine 
disorder, particularly syringomyelia, according to medical 
professionals.  At no time has a medical professional 
diagnosed a left hand disorder and indicated that it was a 
residual of the alleged inservice injury.  Moreover, contrary 
to the appellant's testimony in 1995 that he at no point in 
time injured his hand prior to or after service, the evidence 
shows (a) statements by him during service that he injured 
his left hand before service, including hospitalization, and 
(b) statements by him after service that he had repeatedly 
injured the left hand while employed in heavy construction.  
Regardless, the fact remains that at no time has a medical 
professional indicated that any of the appellant's left hand 
disorders are in any manner related to his military service, 
including the alleged injury, or that any disorder began 
during service.

As discussed above, the appellant's contention that he 
currently has residuals from the inservice left hand injury 
is not competent evidence.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
competent medical evidence establishing that he has a left 
hand disorder as a result of an inservice disease or injury, 
his claim for service connection is not well grounded. 

For the same reasons discussed above, the Board has no duty 
to assist the appellant in developing this claim since it is 
not well grounded.  There is no indication in the record of 
any medical evidence that might well ground this claim.  The 
appellant has at no time indicated that a medical 
professional has told him that he has a left hand disorder 
that is related to his military service.  



ORDER

Entitlement to service connection for a cervical spine 
disorder (Arnold-Chiari malformation, Klippel-Feil syndrome, 
and syringomyelia) and residuals of left hand injury is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

